 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     STE. MICHELLE WINE ESTATES, LTD,       )
 8                                          )                No. C21-173RSL
                           Plaintiff,       )
 9              v.                          )
                                            )                ORDER TO SHOW CAUSE
10   SAWTOOTH BREWERY, LLC.,                )
                                            )
11                         Defendant.       )
     _______________________________________)
12
                   This matter comes before the Court sua sponte. The complaint in the above-
13
     captioned matter was filed on February 11, 2021. To date, service of the summons and
14
     complaint has not been made on defendant as required by Fed. R. Civ. P. 4(m). Plaintiff is
15
     hereby ORDERED to show cause why the complaint should not be dismissed. Plaintiff shall file
16
     a responsive brief no later than June 10, 2021. The Clerk of Court is directed to place this Order
17
     to Show Cause on the Court’s calendar for Friday, June 11, 2021.
18
19
20                 DATED this 25th day of May, 2021.
21
22
23                                             A
                                               Robert S. Lasnik
24                                             United States District Judge
25
26

     ORDER TO SHOW CAUSE
